In the first above-entitled proceeding: Order reversed, without costs, the petition granted, the administrative determination annulled and the proceeding remitted to the Supreme Court, Nassau County, with directions to remand to the Nassau County Department of Social Services for appropriate disposition (see Matter of Mondello v D’Elia, 39 NY2d 978, decided herewith).
In the second above-entitled proceeding: Judgment reversed, without costs, the petition granted, the administrative determination annulled and the proceeding remitted to the Supreme Court, Nassau County, with directions to remand to the Nassau County Department of Social Services for appropriate disposition (see Matter of Mondello v D’Elia, 39 NY2d 978, decided herewith).
Concur: Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke.